EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

3.	Claims 1-9 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

Nie (US PGPub./Pat. 10339859) teaches an AMOLED pixel driving circuit and a pixel driving method. The AMOLED pixel driving circuit comprises: a first, a second, a third, a fourth, a fifth, a sixth thin film transistors (M1, M2, M3, M4, M5, M6), a first, a second capacitors (C1, C2) and an organic light emitting diode (D1); wherein the third thin film transistor (M3) is a mirror thin film transistor, and the fourth thin film transistor (M4) is a drive thin film transistor, and the second thin film transistor (M2) is located between the third and the fourth thin film transistors (M3, M4). By controlling activation and deactivation of the second thin film transistor (M2) according to time sequence with the restore signal (Restore), the source voltage of the third thin film transistor (M3) is controlled to be pulled down to the earth voltage level (GND) in the restore stage to ensure that ensure that the gate-source voltages of the third, the fourth thin film transistors (M3, M4) are equal. Meanwhile, the data signal can be efficiently simplified to increase the charge time of the data signal.

Han (US PGPub./Pat. 9875688) teaches  an AMOLED pixel driving circuit and a pixel driving method. The AMOLED pixel driving circuit utilizes a 6T2C structure, comprising a first, a second, a third, a fourth, a fifth and a sixth thin film transistors (T1, T2, T3, T4, T5, T6), a first, a second capacitors (C1, C2) and an organic light emitting diode (OLED), and the first thin film transistor (T1) is a drive thin film transistor, and the fifth thin film transistor (T5) is a switch thin film transistor; and a first control signal (G1), a second control signal (G2) and a third control signal (G3) are involved, and the three are combined with one another and correspond to a data signal writing stage (1), a whole compensation stage (2), a charging stage (3) and a light emitting stage (4) one after another. The threshold voltage changes of the drive thin film transistor and the organic light emitting diode can be effectively compensated to make the display brightness of the AMOLED more even and to raise the display quality.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a driving circuit including 

“…the first transistor, the second transistor and the fourth transistor are low temperature poly-silicon transistors, and the third transistor is an oxide semiconductor transistor.” (Claim 1; Claim 9 is similar), in combination with the ALL elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628